DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Воскобойников et al. (RU 126327 U1), herein after Voskoboinikov, in view of Zucco et al. (US 2013/0167764), herein after Zucco, and Wagner (US 5,564,207).
	Regarding claim 3, Voskoboinikov teaches (Fig. 1) of a seal deterrent assembly being configured to inhibit seals from climbing onto docks or boats (device has similar structure to the claimed invention and thus, would be able to perform the same function to inhibit seals from climbing onto docks or boats), said assembly comprising:
a rope (horizontal ropes 7) being extendable between a floating object (buoy 4);
a float (sufacs 8) having a plurality of holes (Fig. 2, holes 9 and 10) extending through said float (Fig. 2, Page 2 para. 8, central through hole 9 and holes 10 extends through float 8), said holes being spaced apart from each other (Fig. 1, Page 2 para. 13, floats 8 with holes 9 and 10 hold the Fucus Thalli algae which are spaced from each other on the rope 7) and being distributed along said float (holes 9 are distributed on the ends of float 8 and holes 10 are distributed on the bottom of float),
said float (8) has a first end, a second end and an outer surface extending therebetween (Fig. 2, float 8 has a first and second end and an outer surface extending therebetweeen), said float (8) having a first edge extending between said first end and said second end (Fig. 2, float 8 has a first edge extending between the first and second end), said float being elongated between said first end and said second end (float 8 is elongated between first and second end), said outer surface having a top side and a bottom side (float 8 has top and bottom sides), said holes being spaced and distributed between said first end and said second end (holes 9 and 10 are spaced and distributed between the first and second end), said holes being spaced form said first edge (holes 9 and 10 are spaced from the first edge); 
and a plurality of kelp plants (Page 2 para. 6, kelp on vertical ropes 5), each of said plants being coupled to (Page 2, para. 13, kelp is coupled to float 8 through the holes 10) and extending away from said float (8) wherein each of said kelp plants is configured to obstruct seals from approaching the structure (Fig. 1, kelp plants extends away from float 8 and is capable of obstructing seals from approaching the structure).
	Voskoboinikov does not appear to teach of a structure in a marina, said float being comprised of a buoyant material wherein said float is configured to float in water, 
said float for attaching said float to said rope wherein said float is configured to float in the water adjacent to the structure,
said rope being laceable through said holes in said float for attaching said float to said rope, each of said holes extending through said top side and said bottom side, and whereby lacing said rope through said holes produces loops between said rope and said float such that said loops alternate between said top side and said bottom side along said float.

Zucco is in the field of floating lines and teaches of (Fig. 1) a rope (rigid mooring member 102) being extendable between a floating object (watercraft 120) and a structure in a marina (finger pier 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voskoboinikov to incorporate the teachings of Zucco to attach the rope to a floating device and a structure in a marina and such that the float is configured to float in the water adjacent to the structure in order to use the device close to a pier. 
Voskoboinikov teaches of using a buoyant material (polypropylene) to configure the device (polypropylene ropes 1) to float in water (Page 2 para. 6, polypropylene ropes 1 holds surface working modules to the water surface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voskoboinikov to incorporate the teachings of Voskoboinikov to have the float be comprised of buoyant material such that it is configured to float in water in order to float on the water surface by itself.

Wagner is in the field of lacing through holes and teaches (Fig. 2A) each of said holes (holes on the edges) extending through said top side and said bottom side (holes extend from the top and bottom side), and whereby lacing said rope (Fig. 2B, string can be laced through) through said holes produces loops between said rope such that said loops alternate between said top side and said bottom side (Fig. 2B, string can be laced through said holes and produce loops between such string such that the loops alternate between a top and bottom side). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voskoboinikov to incorporate the teachings of Wagner to have the floats with holes extending through the top and bottom side and have the rope be laceable through said holes in order to make the device easier to handle and have less moving parts.


    PNG
    media_image1.png
    418
    214
    media_image1.png
    Greyscale

Annotated Figure 1
	Regarding claim 4, Voskoboinikov as modified teaches of the invention in claim 3, and wherein (Annotated Figure 1 above) each of said kelp plants has a stem and a plurality of leaves (kelp has a stem and a plurality of leaves), said stem of each of said kelp plants being attached to said first edge of said float (8) (Fig. 2, Page 2 para. 13, stem of each of the kelp plants are attached at the first edge of float 8 by being placed in holes 10) having said leaves of each of said kelp plants being directed away from said float (leaves are directed away from the float 8), said kelp plants being spaced apart from each other (kelp plants are spaced from each other) and being distributed between said first end and said second end of said float (Page 2 para. 13, kelp is placed in holes 10 and are thus distributed between the first end and second end of the float 8).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Воскобойников et al. (RU 126327 U1), herein after Voskoboinikov, in view of Zucco et al. (US 2013/0167764), herein after Zucco, and Schaus (US 2011/0299931), and Wagner (US 5,564,207).
	Regarding claim 5, Voskoboinikov teaches of a seal deterrent assembly being configured to inhibit seals from climbing onto docks or boats (device has similar structure to the claimed invention and thus, would be able to perform the same function to inhibit seals from climbing onto docks or boats), said assembly comprising:
a rope (horizontal ropes 7) being extendable between a floating object (buoy 4);
a float (sufacs 8) having a plurality of holes (Fig. 2, holes 9 and 10) extending through said float (Fig. 2, Page 2 para. 8, central through hole 9 and holes 10 extends through float 8), said holes being spaced apart from each other (Fig. 1, Page 2 para. 13, floats 8 with holes 9 and 10 hold the Fucus Thalli algae which are spaced from each other on the rope 7) and being distributed along said float (holes 9 are distributed on the ends of float 8 and holes 10 are distributed on the bottom of float), 
said float (8) having a first end, a second end and an outer surface extending therebetween (Fig. 2, float 8 has a first and second end and an outer surface extending therebetweeen), said float (8) having a first edge extending between said first end and said second end (Fig. 2, float 8 has a first edge extending between the first and second end), said float being elongated between said first end and said second end (float 8 is elongated between first and second end), said outer surface having a top side and a bottom side (float 8 has top and bottom sides), said holes being spaced and distributed between said first end and said second end (holes 9 and 10 are distributed between the first and second end) and
a plurality of kelp plants (Page 2 para. 6, kelp on vertical ropes 5), each of said plants being coupled to (Page 2, para. 13, kelp is coupled to float 8 through the holes 10) and extending away from said float (8) wherein each of said kelp plants is configured to deter seals from climbing the structure (Fig. 1, kelp plants extends away from float 8 and is capable of deterring seals from approaching the structure);
each of said kelp plants has a stem and a plurality of leaves (Annotated Figure 1 above, kelp has a stem and a plurality of leaves), said stem of each of said kelp plants being attached to said first edge of said float (8) (Fig. 2, Page 2 para. 13, stem of each of the kelp plants are attached at the first edge of float 8 by being placed in holes 10) having said leaves of each of said kelp plants being directed away from said float (leaves are directed away from the float 8), said kelp plants being spaced apart from each other (kelp plants are spaced from each other) and being distributed between said first end and said second end of said float (Page 2 para. 13, kelp is placed in holes 10 and are thus distributed between the first end and second end of the float 8).	Voskobinikov does not appear to teach of a structure in a marina, said float being comprised of a buoyant material wherein said float is configured to float in water, said rope being laceable through said holes in said float for attaching said float to said rope wherein said float is configured to float in the water adjacent to the structure, each of said top side and said bottom side being flat, said top side being oriented parallel to said bottom side, and each of said holes extending through said top side and said bottom side, whereby lacing said rope through said holes produces loops between said rope and said float such that said loops alternate between said top side and said bottom side along said float, said holes being spaced from said first edge.
Zucco is in the field of floating lines and teaches of (Fig. 1) a rope (rigid mooring member 102) being extendable between a floating object (watercraft 120) and a structure in a marina (finger pier 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voskoboinikov to incorporate the teachings of Zucco to attach the rope to a floating device and a structure in a marina and such that the float is configured to float in the water adjacent to the structure in order to use the device close to a pier. 
Voskoboinikov teaches of using a buoyant material (polypropylene) to configure the device (polypropylene ropes 1) to float in water (Page 2 para. 6, polypropylene ropes 1 holds surface working modules to the water surface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voskoboinikov to incorporate the teachings of Voskoboinikov to have the float be comprised of buoyant material such that it is configured to float in water in order to float on the water surface by itself.
Schaus is in the field of floatation devices and teaches (Fig. 1) of each of said top side (front side) and said bottom side (side on the back of the device) being flat (Fig. 1, ¶0026, containment boom is flat), said top side being oriented parallel to said bottom side (top and bottom sides parallel) and the top and bottom sides have holes extending through (¶0077, ends of the containment boom has reinforced holes that a rope can be threaded between the holes) in order to make the device easier to fold and store (¶0026). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voskoboinikov to incorporate the teachings of Schaus to have a flat float strip with holes in order to conserve space and have it easier to store as motivated by Schaus and also to offer a more stable platform to rest on the water. 
Wagner is in the field of lacing through holes and teaches (Fig. 2A) each of said holes (holes on the edges) extending through said top side and said bottom side (holes extend from the top and bottom side), and whereby lacing said rope (Fig. 2B, string can be laced through) through said holes produces loops between said rope such that said loops alternate between said top side and said bottom side (Fig. 2B, string can be laced through said holes and produce loops between such string such that the loops alternate between a top and bottom side).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voskoboinikov to incorporate the teachings of Wagner to have the rope be laceable through the holes in order to make the device easier to handle and have less moving parts.

Response to Arguments
Applicant’s arguments with respect to claims 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647